Motion granted and petition dismissed without costs. Memorandum: Petitioner properly commenced a CPLR article 78 proceeding by filing a notice of petition and petition in the Office of the Clerk of this Court (see, Spodek v New York State Commr. of Taxation & Fin., 85 NY2d 760). Petitioner, however, failed to serve a notice of petition and petition on respondent, and the petition is not verified by petitioner as required by CPLR 7804 (d). Therefore, the petition must be dismissed (see, Spodek v New York State Commr. of Taxation & Fin., supra). Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.